 
 
IV 
House Calendar No. 16
111th CONGRESS 
1st Session 
H. RES. 219 
[Report No. 111–25]
IN THE HOUSE OF REPRESENTATIVES 
 
March 6, 2009 
Mr. McGovern, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 38) making further continuing appropriations for the fiscal year 2009, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 38) making further continuing appropriations for the fiscal year 2009, and for other purposes. All points of order against consideration of the joint resolution are waived except those arising under clause 10 of rule XXI. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 
 

March 6, 2009
Referred to the House Calendar and ordered to be printed
